Citation Nr: 1446141	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for the service-connected bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the Board remanded the case for additional evidentiary development.  The RO continued its prior denial in an October 2012 supplemental statement of the case, and the case is again before the Board for further appellate proceedings. 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed and considered, to include the transcript of the July 2011 Board hearing presided over by a retired Veterans Law Judge. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a Board hearing in July 2011 that was presided over by a Veterans Law Judge who has since retired.  In an August 2014 letter, the Veteran was offered the opportunity to testify at another Board hearing.  In September 2014, the Veteran requested a new Board hearing by live videoconference.  Accordingly, the case must be returned to the AOJ so that a videoconference hearing before the Board may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Thereafter, process the appeal in accordance with established appellate procedure.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



